Case 3:16-cv-01854-PGS-DEA Document 76 Filed 08/04/20 Page 1 of 1 PageID: 1026



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
                           Minutes of Proceedings

 OFFICE:      Trenton

 JUDGE:    HON.   PETER G.   SHERIDAN              Date:   August 4,   2020

 Court Reporter:      FRANK GABLE

 TITLE OF CASE:                                     CIVIL 16-1854      (PGS)
 Shawn Wilmoth,      et al

   vs.

Kim Guadagno
APPEARANCES:

 See record for list of appearance

NATURE OF PROCEEDINGS:

 Telephone conference held.




 TIME COMMENCED:         11:00 a.m.                Dolores J. Hicks/
 TIME ADJOURNED:         11:30 a.m.                 Deputy Clerk
 TOTAL TIME:              0:30
